This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 DONALD RAY BISHOP,

 3          Petitioner-Appellant,

 4 v.                                                                                   NO. 32,597

 5   LEA COUNTY COMMISSIONER,
 6   DISTRICT 1, JOHN DOE I,
 7   LEA COUNTY COMMISSIONER,
 8   DISTRICT 2, JOHN DOE II,
 9   LEA COUNTY COMMISSIONER,
10   DISTRICT 3, JOHN DOE III,
11   LEA COUNTY COMMISSIONER,
12   DISTRICT 4, JOHN DOE IV,
13   LEA COUNTY COMMISSIONER,
14   DISTRICT 5, JOHN DOE V,

15          Respondents-Appellees.


16 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
17 William G. W. Shoobridge, District Judge

18 Donald Ray Bishop
19 Las Cruces, NM

20 Pro se Appellant

21 Maddox, Holloman & Kirksey, P.C.
 1 Lee A. Kirksey
 2 Hobbs, NM

 3 for Appellees

 4                           MEMORANDUM OPINION

 5 WECHSLER, Judge.

 6   {1}   Summary dismissal was proposed for the reasons stated in the notice of

 7 proposed summary disposition. No memorandum opposing summary dismissal has

 8 been filed and the time for doing so has expired.

 9   {2}   DISMISSED.

10   {3}   IT IS SO ORDERED.


11                                        __________________________________
12                                        JAMES J. WECHSLER, Judge

13 WE CONCUR:


14 _________________________________
15 JONATHAN B. SUTIN, Judge


16 _________________________________
17 J. MILES HANISEE, Judge